Appellant was convicted of violating the prohibition law on a trial held in the District Court of Grayson County. A motion for new trial was overruled, and notice of appeal given. Subsequent thereto and after the adjournment of court, relator applied to Judge Peck for a writ of habeas corpus, who set the application down for hearing as to whether or not he would grant the writ. Upon the hearing he refused to grant the writ. Upon such state of facts no appeal lies to this court. (Magee v. State,44 Tex. Crim. 384.) Another *Page 137 
reason why this case must be dismissed is that notice of appeal having been given and entered of record, the jurisdiction of this court attached, and all questions raised can be heard and passed on in that appeal, and as said by Judge Hurt in Ex parte Barfield, 44 S.W. Rep., 1095, "Relator has no right to the writ of habeas corpus under such a state of facts."
The appeal is dismissed.
Dismissed.